*485opinion.
Trammell :
Under section 5 (a) (4) of the Revenue Act of 1916, as amended by the Revenue Act of 1917, the petitioner is entitled to a deduction for 1917 on account of the abandonment of drawings and patterns based upon cost or the March 1, 1913, value thereof, whichever is lower, less the allowable depreciation from March 1,1913, until the date of abandonment. The cost and March 1,1913, value are set out in our findings of fact. This amount should be reduced by the depreciation sustained since 1913. These assets had a life of 25 years from the time of acquisition. Accordingly, in determining the depreciation sustained since March 1, 1913, only the remaining useful life after that date should be considered.
The case will be restored to the calendar for further hearing under Rule 62(b).